DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final amendment filed on October 27, 2021 has been entered. Claims 8-12 are pending in this application.
Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Abe et al. [US 20130100980 A1] teaches a power supply configured to apply the voltage between the pair of electrodes; and a controller configured to control the voltage applied between the pair of electrodes such that energy of the laser light is stabilized, control gas pressure of the laser gas such that the controlled voltage falls in a range from a first threshold to a second threshold, and input a target value of a spectral linewidth of the laser light and control, when the target value changes, the gas pressure of the laser gas such that a corrected voltage obtained by correcting the controlled voltage falls in the range from the first threshold to the second threshold.
The prior art to Wakabayashi et al. [US 20070014326 A1] teaches a wavefront adjuster 32 is provided on an output side of the interior of the optical resonator, i.e., on the output coupler 31 side. The light is transmitted through the wavefront adjuster 32 from the laser chamber 10 side, and reaches the output coupler 31. The wavefront adjuster 32 is adjusted so that a desired spectral purity width E95 can be obtained. 
However, with regard to claim 8, the prior art of record does not anticipate nor render obvious to one skilled in the art an excimer laser apparatus as claimed, more specifically the apparatus comprising a controller to which a target value of a spectral linewidth of the laser light is inputted, the controller configured to correct the voltage used to control the gas pressure, when the target value changes from a first target value to a second target value, based on a first function having the second target value as a parameter and control the gas pressure in accordance with the corrected voltage; and a spectral waveform measurer configured to measure a plurality of spectral waveforms of pulses of the laser light, wherein the controller is configured to integrate the spectral waveforms of the plurality of pulses measured with the spectral waveform measurer over the number of pulses to be integrated (number of integration actions Ni) according to the first target value, calculate the spectral linewidth based on an integrated waveform provided by the integration, and change the number of pulses to be integrated based on a third function having the second target value as a parameter when the target value changes from the first target value to the second target value, in combination with the other elements required by claim 8.
Claims 9-12 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882